Citation Nr: 1624820	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to right knee degenerative arthritis with residuals of a meniscal tear.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to right knee degenerative arthritis with residuals of a meniscal tear.

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to right knee degenerative arthritis with residuals of a meniscal tear.

4.  Entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to right knee degenerative arthritis with residuals of a meniscal tear.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to right knee degenerative arthritis with residuals of a meniscal tear.  

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.  

8.  Entitlement to service connection for a left shoulder disorder, to include as secondary to right knee degenerative arthritis with residuals of a meniscal tear.  


REPRESENTATION

Appellant represented by:	Robert F. Staples 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 24, 1979 to October 10, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2016, a videoconference hearing was held before the undersigned.  At that time, the record was held open for 30 days.  Additional evidence and argument was received in February 2016 with a waiver of RO jurisdiction.  

In May 2016, the RO issued a statement of the case addressing entitlement to special monthly compensation based on the need for aid and attendance.  In June 2016, the RO issued a statement of the case addressing the rating assigned for posttraumatic stress disorder.  As a timely Form 9 has not been received these issues are not for consideration.  38 U.S.C.A. § 7105 (West 2014).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for cervical spine disability based on an October 19, 2011 VA examination was raised at the hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 1992, VA denied entitlement to service connection for cervical disc disease and a left shoulder injury.  The Veteran did not appeal the decision.  

2.  Evidence associated with the record since the May 1992 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating claims of entitlement to service connection for a cervical spine disorder and a left shoulder disorder.  

CONCLUSIONS OF LAW

1.  The May 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for cervical spine and for left shoulder disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claims of entitlement to service connection for cervical spine and for left shoulder disorders, a discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In May 1992, the RO in pertinent part denied entitlement to service connection for cervical disc disease and a left shoulder injury.  The RO determined that service treatment records were negative for cervical disc disease and that it was not incurred or aggravated during service.  The RO further determined that there was no indication of treatment for the left shoulder and that no residual disability was found on VA examination.   The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2010, the Veteran requested to reopen his claims.  In January 2012, the RO reopened the claims but confirmed and continued the previous denials.  The Veteran disagreed and perfected this appeal.  

The Board acknowledges that the RO reopened the claims; notwithstanding, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Evidence at the time of the May 1992 decision included service treatment records and a VA examination report.  Service treatment records were negative for complaints related to the cervical spine or left shoulder.  At a VA examination in December 1991, the Veteran reported frequent falls.  The examiner noted a history of left shoulder dislocation, but indicated that no abnormality was found on examination.  X-rays of the cervical spine showed a fusion at C6-C7.  

A significant amount of evidence has been added to the record since the final May 1992 decision.  This includes an October 2011 VA examination showing an assessment of shoulder bursitis.  Additionally, the claims folder now contains statements, to include statements dated in December 2013, from the Veteran's primary care physician, Dr. L., suggesting the claimed disorders were the result of numerous falls which were caused by the service-connected right knee disability.  

The above evidence is new because it was not previously considered.  It is also material in that it relates to facts necessary to substantiate the claim.  That is, it shows a current left shoulder disability and also suggests a nexus between service-connected disability and the claimed disorders.  Accordingly, the claims are reopened herein.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened.  


REMAND

On review, additional development is needed in this appeal.  See 38 C.F.R. § 3.159.  

The Veteran is service-connected, in pertinent part, for right knee degenerative arthritis with residuals of a meniscal tear, evaluated as 10 percent disabling.  The appellant contends that due to his right knee issues, he has fallen on multiple occasions resulting in the claimed disabilities.  Regarding carpal tunnel syndrome, the Veteran asserts this is related to gripping his walker which he uses because of his right knee.  In argument submitted following the January 2016 hearing, the representative argued that the Veteran was denied service connection because of a misdiagnosis of muscular dystrophy.  

Medical and lay evidence shows the Veteran has fallen on multiple occasions resulting in injury.  He underwent a VA examination in October 2011 and the examiner attributed the Veteran's falls to a neuromuscular condition.  In correspondence and at the hearing, the Veteran argues that genetic testing confirms he does not have Becker muscular dystrophy and that all of his falls resulted from pain and instability in the right knee.  

In support of his contentions, the Veteran submitted numerous private medical records and statements, to include genetic testing.  In an April 2010 statement, Dr. L. stated that after reviewing his gene studies, the appellant does not have Becker muscular dystrophy.  In an April 2012 statement, Dr. L. stated:

The results of the many test[s] and examinations including the gene studies which was part of the same specimen that was used for the biopsy, and all the test results confirm that the knee damage has led to osteoarthritis in all the areas that have been damaged from falling because of the right knee problem, which is a result of the damage to his knee that was hurt in [the service].  

The facts are obvious.  The right knee problems have caused and created major complications.  The left knee and right foot broken, having been run over by a truck, the hip, lower back, cervical spine and both shoulders are the results of the right knee problem.  The pain, deterioration, and nerve damage are all results of falling, leaving him using a rolling walker.  

In a September 2013 statement, Dr. L. stated that the Veteran has used his left leg to compensate for his right leg problems caused by his in-service injury and his left leg is deteriorating from the overuse and stress.  He further stated that the Veteran has had multiple falls due to his leg injury that have caused injuries to his cervical spine.  

Considering the Veteran's arguments, as well as the opinions by Dr. L., the Board finds that additional examinations and specialist opinions are warranted.  Updated VA records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request VA medical records for the period since December 2015.   If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA examination by an orthopedic specialist to determine the current severity of his right knee degenerative arthritis with residuals of a meniscal tear.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is requested to: 

(a) Provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any right knee disability; and   

(b) Indicate whether the frequency of the falls reported is credibly consistent with the level of impairment resulting from service-connected right knee disability.  

A complete rationale for any opinion expressed must be provided. 

3.  AFTER the orthopedic examination is completed and the report is associated with the record, the Veteran should be afforded an examination by a board certified physician who specializes in neuromuscular disorders.  The examiner is to be provided access to the VBMS file, the Virtual VA file, a copy of this remand, and a copy of the orthopedic examination.  The examiner must specify in the report that these records have been reviewed.  

The physician is requested to address the following:

(a) Does the Veteran have a neuromuscular disorder?  In making this determination, the examiner must consider the February 1996 dystrophin test, February 1996 pathology report, March 1996 letter from the VA Medical Center to the Veteran regarding results of the muscle biopsy, and genetic testing conducted in March 2010.  

(b) If the Veteran is shown to have a neuromuscular disorder, is it more likely than not (i.e., is there greater than a 50/50 chance) that the appellant's history of falls is due to the diagnosed neuromuscular disorder?  In making this determination, the physician is to comment and address the April 2010, April 2012, and September 2013 statements by Dr. L.  

A complete rationale for any opinion expressed must be provided.

4. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Upon completion of the requested development, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


